Exhibit32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 I,Stephen J. Dresnick, certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge,that thequarterly report of INTERNAL FIXATION SYSTEMS, INC. on Form10-Q for theperiod ended June 30, 2012 fully complies with the requirements of Section13(a) of the Securities Exchange Act of 1934 and that information contained in suchquarterly report on Form10-Q fairly presents in all material respects the financial condition and results of operations of INTERNAL FIXATION SYSTEMS, INC. as of and for the periods presented in suchquarterly report on Form10-Q. This written statement is being furnished to the Securities and Exchange Commission as an exhibit accompanying suchannual report and shall not be deemed filed pursuant to the Securities Exchange Act of 1934. By: /s/Stephen J. Dresnick, MD Stephen J. Dresnick, MD PrincipalFinancial Officer Date: August 20, 2012
